 


109 HR 61 IH: To direct the Secretary of the Interior to conduct a study of the suitability and feasibility of establishing the St. Croix National Heritage Area in St. Croix, United States Virgin Islands, and for other purposes.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 61 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a study of the suitability and feasibility of establishing the St. Croix National Heritage Area in St. Croix, United States Virgin Islands, and for other purposes. 
 
 
1.St. Croix National Heritage Area study
(a)Short titleThis section may be cited as the St. Croix National Heritage Area Study Act.
(b)StudyThe Secretary of the Interior, in consultation with appropriate State historic preservation officers, States historical societies, and other appropriate organizations, shall conduct a study regarding the suitability and feasibility of designating the island of St. Croix as the St. Croix National Heritage Area. The study shall include analysis, documentation, and determination regarding whether the island of St. Croix—
(1)has an assemblage of natural, historic, and cultural resources that together represent distinctive aspects of American heritage worthy of recognition, conservation, interpretation, and continuing use, and are best managed through partnerships among public and private entities and by combining diverse and sometimes noncontiguous resources and active communities;
(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the national story;
(3)provides outstanding opportunities to conserve natural, historic, cultural, or scenic features;
(4)provides outstanding recreational and educational opportunities;
(5)contains resources important to the identified theme or themes of the island of St. Croix that retain a degree of integrity capable of supporting interpretation;
(6)includes residents, business interests, nonprofit organizations, and local and State governments that are involved in the planning, have developed a conceptual financial plan that outlines the roles of all participants (including the Federal Government), and have demonstrated support for the concept of a national heritage area;
(7)has a potential management entity to work in partnership with residents, business interests, nonprofit organizations, and local and State governments to develop a national heritage area consistent with continued local and State economic activity; and
(8)has a conceptual boundary map that is supported by the public.
(c)ReportNot later than 3 fiscal years after the date on which funds are first made available for this section, the Secretary of the Interior shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study. 
 
